Citation Nr: 0029468	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-14 555	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-operative residuals of an arthrotomy 
and lateral meniscectomy of the left knee, currently 
evaluated as 20 percent disabling.  

2.  Evaluation of service-connected degenerative joint 
disease of the left knee, rated as 10 percent disabling from 
December 15, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 
20 percent for the service-connected post-operative residuals 
of an arthrotomy and lateral meniscectomy of the left knee.  
In addition, the RO granted service connection for 
degenerative joint disease of the left knee and assigned a 
10 percent rating to this disability, effective from 
December 15, 1997.  In a December 1998 letter, the RO in St. 
Petersburg, Florida notified the veteran of the Columbia RO's 
November 1998 decision.  


REMAND

The Board finds that all relevant facts have not been 
properly developed and additional assistance to the veteran 
is required to comply with the duty-to-assist mandated by 38 
U.S.C.A. § 5107(a).  This duty to assist involves obtaining 
potentially relevant medical reports.  Lind v. Principi, 
3 Vet. App. 493, 494 (1992) (federal agencies); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991) (private records).  It 
also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The United States Court of Appeals for 
Veterans Claims (Court) has held that there must be 
examination reports containing sufficient information to rate 
a disability in accordance with the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In a statement received at the RO in April 1998 as well as in 
the substantive appeal which was received at the agency in 
July 1999, the veteran reported receiving treatment for his 
left knee from a physician at the VA Medical Center (VAMC) in 
Miami, Florida and from a private orthopedic specialist.  The 
veteran submitted copies of some relevant VA medical records 
with his claim in April 1998.  However, the RO does not 
appear to have attempted to obtain any additional available 
left knee treatment records from the Miami VAMC.  
Furthermore, the RO does not appear to have tried to procure 
copies of the records of left knee treatment that the veteran 
has stated that he received from the private physician.  On 
remand, the RO should try to obtain copies of these relevant 
private and VA medical records.  

Moreover, throughout the current appeal, the veteran has 
complained of pain, instability, and locking of his left 
knee.  According to the VA outpatient treatment records 
submitted by the veteran, the Chief Physician of the 
Orthopedic Section at the Miami VAMC stated in January 1998 
that the veteran has severe degenerative joint disease of his 
left knee and that his left knee pain severely limits his 
ability to stand, walk, squat, or kneel.  

Evaluation of the veteran's left knee at the VA examination 
completed in September 1998 demonstrated some limitation of 
motion, an increase in the anterior drawer sign of a mild 
degree (but no other instability), tenderness in the joint 
line, quadriceps atrophy, and tricompartmental degenerative 
arthritis.  In addition, the examiner, who diagnosed 
degenerative arthritis of the veteran's left knee, also 
expressed his opinion that there was easy fatigability of the 
veteran's left knee motion mechanism but that this impairment 
was unable to be evaluated in terms of increased loss of 
motion.  

The veteran's continued complaints of left knee pain as well 
as the recent physical examination findings of limitation of 
motion of this joint; easy fatigability; and severe 
limitation of his ability to stand, walk, squat, or kneel due 
to pain in this joint require further analysis as to 
additional functional limitation due to pain or with repeated 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

The Board finds the record as it stands in the present case 
is insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the veteran's 
complaints and, thus, to evaluate his claims on appeal.  
Thus, in view of the veteran's complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of all physicians, 
hospitals, treatment centers, and 
employers (private, VA or military) who 
have treated his left knee disabilities 
in recent years but whose records have 
not been received and considered.  The 
Board is particularly interested in 
records of such treatment that the 
veteran has received from Dr. Wilson at 
the Orthopedic Clinic at the Miami VAMC 
as well as from Dr. Krant.  With the 
veteran's written authorization for the 
release of medical records where 
necessary, the RO should contact each 
physician, hospital, treatment center, 
and employer specified by the veteran to 
obtain the relevant medical and/or 
treatment records and reports.  All 
available records should be associated 
with the veteran's claims folder.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The entire claims folder, must be made 
available to and be reviewed by the 
examiner.  All necessary tests and 
studies must be conducted, and the 
examiner must review the results of any 
testing prior to completion of the 
report.  The examiner must provide 
complete rationale for all conclusions 
reached.  In this regard, the examiner is 
requested to discuss the presence 
(including degree) or absence of 
recurrent subluxation and lateral 
instability of the veteran's left knee.  
In addition, the examiner must 
specifically address the following 
matters:  

    a.  The examiner should note the 
ranges of motion of the veteran's left 
knee, describe any limiting factors, and 
state the normal ranges of motion of the 
knee joint.  If the veteran experiences 
pain on motion, the examiner must express 
an opinion as to the credibility of the 
complaints and specify the evidence on 
which he bases his assessment.  The 
examiner must report at what point in the 
range of motion any pain appears and how 
it affects motion.  

    b.  In addition, the examiner should 
describe all functional loss affecting 
the veteran's left knee, including any 
instability, locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion, or interference with weight 
bearing.  The examiner should also 
describe any functional impairment found 
on examination in terms of the degree of 
additional loss in range of motion of the 
left knee due to these factors.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998) 
(compliance of a Court or Board directive 
is neither optional nor discretionary).  

4.  The RO must then readjudicate the 
issue of entitlement to a disability 
evaluation greater than 20 percent for 
the service-connected post-operative 
residuals of an arthrotomy and lateral 
meniscectomy of the left knee as well as 
the issue regarding the evaluation of the 
service-connected degenerative joint 
disease of the left knee, rated as 10 
percent disabling from December 15, 1997.  
With regard to the veteran's rating claim 
for the service-connected degenerative 
joint disease of his left knee, the RO 
should consider the appropriateness of 
"staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 7 -


